a93023580v2ehaassepar_image1.gif [a93023580v2ehaassepar_image1.gif]


 
SEPARATION AND RELEASE AGREEMENT


I.
NOTICE — PLEASE READ CAREFULLY

•
Separation and Release Agreement and Severance Benefit: By this Separation and
Release Agreement (the “Agreement”), Kosmos Energy, LLC (“Kosmos”) offers you
(i) severance pay equal to $802,912.90, subject to applicable taxes and
withholdings; and (ii) 18 months of paid outplacement services provided by a
third-party provider selected by Kosmos in its sole discretion (collectively,
the “Severance Benefit”). If you (i) timely sign without modification and do not
revoke the Agreement, and (ii) return all Kosmos property in your possession,
Kosmos will pay the Severance Benefit in a lump-sum within ten business days
after the Effective Date (as defined below).

•
Exceptions to the General Release: The general release paragraph in the
Agreement (paragraph 2 on the next page) does not (i) waive or release any
rights or claims that may arise after the date you sign this Agreement, (ii)
prevent you from filing any administrative unemployment compensation or workers’
compensation claims, or (iii) waive any benefits to which you have a vested
entitlement under the terms of the applicable employee benefit plans established
by Kosmos or its affiliates.

•
Deadline to Sign Agreement and Revocation Rights: To be eligible to receive the
Severance Benefit, you must initial all four pages of this Agreement in the
bottom-right corner, sign and date the fourth page, and return all pages of this
Agreement to Grace Weisberg, Human Resources, by email to
gweisberg@kosmosenergy.com no later than December 27, 2019, which is at least 45
days after you received this Agreement for consideration. If you are unable to
email the signed Agreement, you may mail it to Grace Weisberg at 8176 Park Lane,
Suite 500, Dallas, Texas 75231, so long as it is postmarked no later than
December 27, 2019. You may sign and return the Agreement at any time before the
deadline. The Agreement will become effective and enforceable on the eighth day
after you sign it (the “Effective Date”), unless before then you revoke your
acceptance in writing and deliver your written revocation to Grace Weisberg
within the seven-day revocation period. If, however, you revoke your acceptance
of the Agreement, you will not be eligible to receive the Severance Benefit.

•
Legal Protections: Various federal, state, and local laws, regulations, and
ordinances protect employees against discrimination based on factors such as
race, color, religion, sex, national origin, age, disability, genetic
information, citizenship status, membership or application for membership in a
uniformed service, and engaging in legally protected activity. These laws are
enforced by the Equal Employment Opportunity Commission, the U.S. Department of
Labor, the Texas Workforce Commission – Civil Rights Division, and various other
federal, state, and local agencies. If you believe that you have been
discriminated against, you have the right to contact those agencies.

•
Right to Consult an Attorney: You have the right, and Kosmos specifically
advises you by this paragraph, to consult with an attorney of your choice before
signing this Agreement. Even if you do not consult an attorney, you should
carefully read and understand the effect of this Agreement before signing it.

II.
TERMS OF AGREEMENT

1.    Ending of Employment and Severance Benefit. I understand my employment
with Kosmos ended on November 12, 2019, and that I have received all wages to
which I am entitled. If I accept this Agreement by timely signing below and do
not revoke my acceptance as permitted above, Kosmos will provide me the
Severance Benefit, to which I am not otherwise entitled, as described above.
2.    General Release. In exchange for the Severance Benefit, I release, acquit,
and forever discharge (i) Kosmos, (ii) any parent, subsidiary, or affiliated
entity of Kosmos, (iii) any current or former officer, stockholder, member,
director, partner, agent, manager, employee, representative, insurer, or
attorney of the entities described in (i) or (ii), (iv) any employee benefit
plan sponsored or administered by any person or entity described in (i), (ii),
or (iii), and (v) any successor or assign of any person or entity described in
(i), (ii), (iii), or (iv) (collectively, the “Kosmos Parties”) from, and waive
to the maximum extent permitted by applicable law, any and all claims,
liabilities, demands, and causes of action of whatever character, whether known
or unknown, fixed or contingent, or vicarious, derivative, or direct, that I may
have or claim against Kosmos or any of the other Kosmos Parties. I understand
that this general release includes, but is not limited to, any and all claims
arising under federal, state, or local laws prohibiting employment
discrimination, including the Age Discrimination in Employment Act, or other
claims growing out of, resulting from, or connected in any way with my
employment with Kosmos or the ending of my employment with Kosmos.
3.    Supplemental Age Distribution Information Memorandum and Table. I
acknowledge that I have received concurrently with this Agreement a Supplemental
Age Distribution Information Memorandum and Supplemental Age Distribution
Information Table (together, the “Memorandum”) that identify the job titles and
ages of all employees of Kosmos in the Decisional Unit (as defined in the
Memorandum), who (i) are eligible to receive a severance benefit in exchange for
signing a Separation and Release Agreement because their employment ended in
connection with the Restructuring, and (ii) are not eligible to receive a
severance benefit in exchange for signing a Separation and Release Agreement
because their employment did not end in connection with the Restructuring.
4.    Cooperation. In exchange for the Severance Benefit, and without further
consideration, I agree to cooperate fully and completely with Kosmos and any of
the other Kosmos Parties with respect to matters on which I worked during my
employment and to assist with pending or future investigations, proceedings, or
litigation, public or private, involving Kosmos or any of the other Kosmos
Parties on matters about which I have personal knowledge. This obligation
includes my promptly meeting with representatives of Kosmos or the other Kosmos
Parties, either personally or by telephone, at reasonable times upon their
request and without unreasonable interference with my employment or personal
activities, and providing information and, where applicable, testimony, that is
truthful, accurate, and complete, according to information known to me.
5.    Nondisclosure. In exchange for the Severance Benefit, I agree that I will
not disclose the terms of this Agreement to any persons other than my spouse, if
any, attorneys, and accountant or tax-return preparer, if those persons have
agreed to keep such information confidential.
6.    Nondisparagement. In exchange for the Severance Benefit, I agree that I
will not make to any other party any statement (whether oral, written,
electronic, anonymous, on the Internet, or otherwise) that directly or
indirectly impugns the quality or integrity of Kosmos’ or any of the other
Kosmos Parties’ business or employment practices, or any other disparaging or
derogatory remarks about Kosmos or any of the other Kosmos Parties.
7.    Return of Property; Confidential Information. I acknowledge that I have
returned to Kosmos all of its or any of the other Kosmos Parties’ property and
further agree to deliver immediately to Kosmos any such additional property that
I may discover in my possession. I acknowledge that all of the documents, data,
and information (in any form) concerning the business and operations of Kosmos
or any of the other Kosmos Parties to which I had access during my employment
are confidential and may not be disseminated or disclosed by me to any other
party, except as may be authorized in writing by Kosmos or as provided in
paragraph 8, below. In the event I am served with a subpoena or it appears that
I will be compelled by law or judicial process to disclose such confidential
information, I agree to immediately notify General Counsel, by email at
KosmosGeneralCounsel@kosmosenergy.com. Notwithstanding the foregoing, I
understand that I am not required to notify Kosmos that I have been served a
subpoena or otherwise compelled by law or judicial process to disclose
confidential information as part of any governmental investigation.
8.    Permitted Activities. I understand that nothing in this Agreement
precludes me from (i) voluntarily filing a charge or complaint with, providing
truthful information to, or cooperating with an investigation conducted by a
government agency, (ii) providing information to my attorney (if any), (iii)
making statements under oath or giving truthful testimony in a legal proceeding
or as required by law or valid legal process, such as by a subpoena or court
order, (iv) disclosing a trade secret in confidence to a governmental official,
directly or indirectly, or to an attorney, if the disclosure is made solely for
the purpose of reporting or investigating a suspected violation of law, or in a
document filed under seal in a lawsuit or other proceeding, and I cannot be held
criminally or civilly liable under any federal or state trade secret law for
such a disclosure, or (v) engaging in any other legally protected activity. I
further understand that I am not required to notify Kosmos before or if I engage
in any such permitted activities.
9.    Agreement to Waive Certain Rights. I acknowledge and agree that I forever
waive the right to participate in any class or collective action against the
Kosmos or any of the other Kosmos Parties with respect to any claim or cause of
action arising from my employment or the ending of my employment with Kosmos. I
further acknowledge and agree that I forever waive any right to recover, and I
will not request or accept, anything of value from Kosmos or any of the other
Kosmos Parties arising out of or connected in any way with my employment or the
ending of my employment with Kosmos, the employment practices of Kosmos, or with
any other act, conduct, or omission of any of the Kosmos Parties, other than the
Severance Benefit, whether sought directly by me or by any government agency,
individuals, or group of individuals on my behalf. Notwithstanding the
foregoing, I understand that this Agreement does not limit my right to receive
an award for information I provide to a government agency. I knowingly,
voluntarily, and intelligently waive any free-speech, free-petition,
free-association, free-press, or other U.S. or state constitutional rights I may
have to make any statements prohibited under this Agreement. I further
irrevocably waive the right to file a motion to dismiss or pursue any other
relief under the Texas Citizens Participation Act or similar state law in
connection with any claim or cause of action filed against me by Kosmos or any
of the other Kosmos Parties arising from any alleged breach of this Agreement.
10.    Jury-Trial Waiver. I irrevocably waive the right to trial by jury with
respect to any claim or cause of action against Kosmos or any of the other
Kosmos Parties arising from my employment or the ending of my employment with
Kosmos or from this Agreement (either for alleged breach or enforcement).
11.    Entire Agreement. This Agreement and the Memorandum contain the entire
understanding and agreement between me and Kosmos regarding the ending of my
employment with Kosmos, the Severance Benefit, and the release of claims, and
supersedes all prior statements, understandings, and agreements regarding those
subjects.
12.    Acknowledgments. I acknowledge and agree that (i) I have read this
Agreement and the Memorandum, (ii) by this paragraph, Kosmos specifically has
advised me to consult an attorney and I have had the opportunity to consult an
attorney, (iii) I received this Agreement on November 11, 2019, and have had at
least 45 days to consider and fully understand the effect of my signing this
Agreement, (iv) my signing of this Agreement is knowing, voluntary, and based
solely on my own judgment in consultation with my attorney, if any, (v) I am not
relying on any written or oral statement or promise from Kosmos or any of the
other Kosmos Parties other than as set out in this Agreement and the Memorandum,
and (vi) this Agreement does not constitute any admission of liability on the
part of Kosmos or any of the other Kosmos Parties.
13.    Governing Law; Venue. This Agreement is governed by and construed in
accordance with the laws of the State of Texas without regard to its rules
regarding conflict of laws. Exclusive venue for purposes of any dispute,
controversy, claim, or cause of action between the parties arising out of or
related to my employment or the ending of my employment with Kosmos or this
Agreement is in any state or federal court of competent jurisdiction presiding
over Dallas County, Texas. Nothing in this Agreement, however, precludes either
party from seeking to remove a civil action from any state court to federal
court.
AGREED:




/s/ Eric John Haas                        11/12/19                
Eric John Haas                        Date


-1-
EH (Initial)

